[Logo] FOR IMMEDIATE RELEASE April 30, 2009 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Laura Kottkamp (804) 819-2254, Laura.E.Kottkamp@dom.com DOMINION ANNOUNCES FIRST-QUARTER 2009 EARNINGS · First-quarter 2009 operating earnings of 97 cents per share compare to guidance of 85 cents to 90 cents per share · First-quarter GAAP earnings of 42 cents per share · Company affirms 2009 operating earnings guidanceof $3.20 to $3.30 per share · Conference call scheduled for 10 a.m. EDT today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited net income determined in accordance with Generally Accepted Accounting Principles (GAAP) for the three months ended March 31, 2009, of $248 million (42 cents per share) compared to net income of $680 million ($1.18 per share) for the same period in Operating earnings for the three months ended March 31, 2009, amounted to $569 million (97 cents per share) compared to operating earnings of $578 million ($1.00 per share) for the same period in 2008.Operating earnings are defined as GAAP earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts and other purposes.Dominion management believes operating earnings provide a more meaningful representation of the company’s fundamental earnings power. Business segment results and detailed descriptions of items included in 2009 and 2008 GAAP earnings but excluded from operating earnings can be found on Schedules 1, 2 and 3 of this release. Thomas F.
